TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 4, 2021



                                      NO. 03-20-00516-CR


                                Ex parte William Barrie Bowlin




          APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the district court’s order denying appellant’s application for writ of habeas

corpus. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the district court’s order. Therefore, the Court affirms the district court’s

order. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.